UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Leuthold Core Investment Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 70.90% Aerospace & Defense - 4.08% AAR Corp. $ Alliant Techsystems, Inc. Boeing Co. Exelis, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Moog, Inc. - Class A (a) Northrop Grumman Corp. Raytheon Co. Triumph Group, Inc. Air Freight & Logistics - 0.03% Hyundai Glovis Co., Ltd. (b) Airlines - 5.75% Air China, Ltd. (b) Alaska Air Group, Inc. American Airlines Group, Inc. (a) Copa Holdings SA - Class A (b) Delta Air Lines, Inc. Hawaiian Holdings, Inc. (a) JetBlue Airways Corp. (a) Southwest Airlines Co. Auto Components - 0.24% APM Automotive Holdings Bhd (b) Autometal SA (b) Halla Visteon Climate Control Corp. (b) Hyundai Mobis (b) Kenda Rubber Industrial Co., Ltd. (b) Mando Corp. (b) Minth Group, Ltd. (b) Pyeong Hwa Automotive Co., Ltd. (b) Sungwoo Hitech Co., Ltd. (b) Xinyi Glass Holdings, Ltd. (b) Automobiles - 0.11% Hyundai Motor Co. (b) Tata Motors, Ltd. - ADR Banks - 0.25% Bank Negara Indonesia Persero Tbk PT (b) Bank of China, Ltd. (b) China CITIC Bank Corp., Ltd. (b) DBS Group Holdings, Ltd. (b) ICICI Bank Ltd. - ADR (a) Industrial Bank of Korea (b) Sberbank of Russia - ADR Taishin Financial Holding Co., Ltd. (b) Building Products - 0.02% China Lesso Group Holdings, Ltd. (b) Chemicals - 3.57% Aeci, Ltd. (b) $ Axiall Corp. Cabot Corp. China BlueChemical, Ltd. (b) China General Plastics Corp. (b) China Lumena New Materials Corp. (b)(e)(f) Grand Pacific Petrochemical (b) Kukdo Chemical Co., Ltd. (b) LyondellBasell Industries NV - Class A (b) Methanex Corp. (b) Soda Sanayii AS (b) Soulbrain Co., Ltd. (b) Westlake Chemical Corp. Communications Equipment - 0.02% Trigiant Group, Ltd (b) Construction & Engineering - 0.02% Wilson Bayly Holmes-Ovcon, Ltd. (b) Construction Materials - 0.01% China Shanshui Cement Group, Ltd. (b) Consumer Finance - 3.42% Capital One Financial Corp. Discover Financial Services Navient Corp. Portfolio Recovery Associates, Inc. (a) SLM Corp. Containers & Packaging - 0.03% CPMC Holdings, Ltd. (b) Kian JOO CAN Factory Bhd (b) Distributors - 0.02% Xinhua Winshare Publishing and Media Co., Ltd. (b) Diversified Consumer Services - 0.38% New Oriental Education & Technology Group, Inc. - ADR Diversified Financial Services - 0.03% Fubon Financial Holding Co., Ltd. (b) Diversified Telecommunication Services - 0.05% China Communications Services Corp., Ltd. (b) China Telecom Corp., Ltd. - ADR Telekomunikasi Indonesia Persero Tbk PT - ADR Electric Utilities - 0.10% Light SA (b) PGE SA (b) Reliance Infrastructure, Ltd. - GDR Tauron Polska Energia SA (b) Electrical Equipment - 0.01% Boer Power Holdings, Ltd. (b) Electronic Equipment, Instruments & Components - 5.41% Arrow Electronics, Inc. (a) $ Avnet, Inc. Benchmark Electronics, Inc. (a) Chin-Poon Industrial Co., Ltd. (b) Delta Electronics Thailand PCL - NVDR Flextronics International, Ltd. (a)(b) Ingram Micro, Inc. (a) Insight Enterprises, Inc. (a) Jabil Circuit, Inc. Jahwa Electronics Co., Ltd. (b) Sanmina Corp. (a) SYNNEX Corp. (a) Taiwan Union Technology Corp. (b) TE Connectivity, Ltd. (b) Wasion Group Holdings, Ltd. (b) Energy Equipment & Services - 0.03% China Oilfield Services, Ltd. (b) Dayang Enterprise Holdings Bhd (b) Food & Staples Retailing - 3.91% CVS Caremark Corp. Magnit OJSC - GDR Walgreen Co. Food Products - 0.03% Lotte Food Co., Ltd. (b) Gas Utilities - 0.02% Gail India, Ltd. - GDR Health Care Equipment & Supplies - 0.03% i-SENS, Inc. (a)(b) Kossan Rubber Industries (b) Health Care Providers & Services - 6.37% Aetna, Inc. AmerisourceBergen Corp. CIGNA Corp. Humana, Inc. Magellan Health, Inc. (a) Mediclinic International, Ltd. (b) PharMerica Corp. (a) Qualicorp SA (a)(b) Shanghai Pharmaceuticals Holding Co., Ltd. (b) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Hotels, Restaurants & Leisure - 0.04% REXLot Holdings, Ltd. (b) SJM Holdings, Ltd. (b) Household Durables - 0.21% Direcional Engenharia SA (b) Even Construtora e Incorporadora SA (b) Ez Tec Empreendimentos e Participacoes SA (b) Haier Electronics Group Co., Ltd. (b) Lentex SA (b) Man Wah Holdings, Ltd. (b) Steinhoff International Holdings, Ltd. (b) Insurance - 4.79% American Financial Group, Inc. $ American International Group, Inc. Assurant, Inc. Genworth Financial, Inc. - Class A (a) Hartford Financial Services Group, Inc. PICC Property & Casualty Co., Ltd. (b) Porto Seguro SA (b) Internet Software & Services - 0.11% Tencent Holdings, Ltd. (b) IT Services - 5.61% Accenture PLC - Class A (b) Amdocs, Ltd. Cognizant Technology Solutions Corp. - Class A (a) Comp SA (a)(b) Computer Sciences Corp. Convergys Corp. DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. International Business Machines Corp. Korea Info & Comm (a)(b) MasterCard, Inc. - Class A Nice Information & Telecommunication, Inc. (b) Sapient Corp. (a) Travelsky Technology, Ltd. (b) Visa, Inc. - Class A Western Union Co. Machinery - 0.04% Hy-Lok Corp. (b) Kaulin Manufacturing Co., Ltd. (b) Media - 0.02% Cyfrowy Polsat SA (b) Metals & Mining - 0.09% Eregli Demir ve Celik Fabrikalari TAS (b) Hindalco Industries, Ltd. - GDR Kumba Iron Ore, Ltd. (b) Sesa Sterlite, Ltd. - ADR Oil, Gas & Consumable Fuels - 6.75% BP PLC - ADR Chevron Corp. China Petroleum & Chemical Corp. - ADR CNOOC, Ltd. - ADR CVR Energy, Inc. Gazprom Neft OAO - ADR Gazprom OAO - ADR Green Plains, Inc. Hess Corp. HollyFrontier Corp. Lukoil OAO - ADR Marathon Petroleum Corp. PBF Energy, Inc. PetroChina Co., Ltd. - ADR Petroleo Brasileiro SA - ADR Phillips 66 Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT Exploration & Production PCL - NVDR PTT PCL - NVDR $ REX American Resources Corp. (a) Rosneft OAO - GDR Sasol, Ltd. - ADR Statoil ASA - ADR Suncor Energy, Inc. (b) Total SA (b) Valero Energy Corp. Western Refining, Inc. Paper & Forest Products - 0.06% Fibria Celulose SA - ADR (a) Mondi, Ltd. (b) Personal Products - 0.07% AMOREPACIFIC Group (b) Pharmaceuticals - 0.14% Aspen Pharmacare Holdings, Ltd. (b) Dr Reddy's Laboratories, Ltd. - ADR Guangzhou Baiyunshan Pharmaceutical Holdings Co., Ltd. (b) Richter Gedeon Nyrt (b) Real Estate Management & Development - 0.24% Bumi Serpong Damai PT (b) China South City Holdings, Ltd. (b) CIFI Holdings Group Co., Ltd. (b) Franshion Properties China, Ltd. (b) K Wah International Holdings, Ltd. (b) New World Development Co., Ltd. (b) Shimao Property Holdings, Ltd. (b) Sunway Bhd (b) UOL Group, Ltd. (b) Vista Land & Lifescapes, Inc. (b) Wing Tai Holdings, Ltd. (b) Road & Rail - 0.02% PKP Cargo SA (b) Semiconductors & Semiconductor Equipment - 3.61% Advanced Semiconductor Engineering, Inc. - ADR ChipMOS TECHNOLOGIES Bermuda, Ltd. (b) Cirrus Logic, Inc. (a) First Solar, Inc. (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) Intel Corp. Lumens Co., Ltd. (a)(b) Magnachip Semiconductor Corp. (a)(b) Marvell Technology Group, Ltd. (b) MediaTek, Inc. (b) Micron Technology, Inc. (a) NVIDIA Corp. Samsung Electronics Co., Ltd. (b) Silicon Image, Inc. (a) Silicon Motion Technology Corp. - ADR Sk Hynix, Inc. (a)(b) Taiwan Semiconductor Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Vanguard International Semiconductor Corp. (b) Xilinx, Inc. Software - 0.86% Microsoft Corp. $ Specialty Retail - 6.23% Advance Auto Parts, Inc. Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) AutoZone, Inc. (a) CarMax, Inc. (a) Group 1 Automotive, Inc. Lithia Motors, Inc. - Class A O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Technology Hardware, Storage & Peripherals - 5.73% Apple, Inc. Catcher Technology Co., Ltd. (b) EMC Corp. Hewlett-Packard Co. Lenovo Group, Ltd. (b) Lexmark International, Inc. - Class A Pegatron Corp. (b) QLogic Corp. (a) SanDisk Corp. Seagate Technology PLC (b) Western Digital Corp. Textiles, Apparel & Luxury Goods - 0.03% Shenzhou International Group Holdings, Ltd. (b) Trading Companies & Distributors - 0.02% Barloworld, Ltd. (b) Transportation Infrastructure - 0.07% Arteris SA (b) Shenzhen International Holdings, Ltd. (b) TAV Havalimanlari Holding AS (b) Wilson Sons, Ltd. (b) Water Utilities - 2.03% American States Water Co. American Water Works Co., Inc. Aqua America, Inc. California Water Service Group Cia de Saneamento Basico do Estado de Sao Paulo - ADR Wireless Telecommunication Services - 0.19% China Mobile, Ltd. - ADR Mobile Telesystems OJSC - ADR MTN Group, Ltd. (b) SK Telecom Co., Ltd. - ADR Tim Participacoes SA - ADR Turkcell Iletisim Hizmetleri AS - ADR (a) TOTAL COMMON STOCKS (Cost $470,255,781) $ PREFERRED STOCKS - 0.07% Banks - 0.02% Itau Unibanco Holding SA - ADR $ Chemicals - 0.02% Braskem SA - ADR Food & Staples Retailing - 0.03% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR $ TOTAL PREFERRED STOCKS (Cost $549,293) $ INVESTMENT COMPANIES - 10.69% Exchange Traded Funds - 10.69% CurrencyShares Japanese Yen Trust (d) $ iShares CMBS ETF iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares MBS ETF iShares MSCI India Small-Cap ETF PIMCO 0-5 Year High Yield Corporate Bond Index Exchange-Traded Fund PowerShares Build America Bond Portfolio PowerShares International Corporate Bond Portfolio SPDR Barclays International Corporate Bond ETF SPDR Barclays International Treasury Bond ETF SPDR Barclays Short-Term International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF TOTAL INVESTMENT COMPANIES (Cost $91,632,943) $ Principal Amount Fair Value CORPORATE BONDS - 2.37% Biotechnology - 0.17% Amgen, Inc. 4.100%, 06/15/2021 $ Capital Markets - 0.57% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Electric Utilities - 0.16% Duke Energy Corp. 3.950%, 09/15/2014 Health Care Providers & Services - 0.32% Coventry Health Care, Inc. 5.950%, 03/15/2017 Industrial Conglomerates - 0.52% General Electric Co. 5.250%, 12/06/2017 Oil, Gas & Consumable Fuels - 0.54% Enterprise Products Operating, LLC 5.600%, 10/15/2014 Petrohawk Energy Corp. 7.250%, 08/15/2018 Tobacco - 0.09% Altria Group, Inc. 9.700%, 11/10/2018 TOTAL CORPORATE BONDS (Cost $19,639,610) $ UNITED STATES TREASURY OBLIGATIONS - 2.23% United States Treasury Notes - 2.23% 2.500%, 04/30/2015 $ 2.125%, 08/31/2020 5.250%, 11/15/2028 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $19,268,552) $ FOREIGN GOVERNMENT BONDS - 6.04% Bank Nederlandse Gemeenten 1.850%, 11/07/2016 (b) JPY410,000,000 $ Development Bank of Japan 1.750%, 03/17/2017 (b) JPY410,000,000 Federal Republic of Germany 3.500%, 07/04/2019 (b) EUR7,820,000 Government of France 3.500%, 04/25/2020 (b) EUR2,600,000 Government of United Kingdom 3.750%, 09/07/2020 (b) GBP2,950,000 Kingdom of Spain 3.750%, 10/31/2018 (b) EUR2,210,000 4.000%, 04/30/2020 (b) EUR4,110,000 Province of Manitoba Canada 1.750%, 05/30/2019 (b) USD3,800,000 Republic of Italy 4.500%, 03/01/2019 (b) EUR2,190,000 4.250%, 09/01/2019 (b) EUR3,200,000 TOTAL FOREIGN GOVERNMENT BONDS (Cost $49,434,555) $ SHORT-TERM INVESTMENTS - 4.17% Money Market Funds - 4.17% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $36,208,063) $ Total Investments (Cost $686,988,797) - 96.47% $ Other Assets in Excess of Liabilities - 3.53% (g) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro GBP British Pound GDR Global Depository Receipt JPY Japanese Yen NVDR Non-Voting Depository Receipt USD U.S. Dollar (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2014. (d) Affiliated security. (e) The security is currently being fair valued in accordance with procedures established by the Board of Directors of Leuthold Funds, Inc. due to a lack of market activity and observable inputs. (f) Illiquid security.The fair value of these securities total $135,154 which represents 0.02% of total net assets. (g) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Schedule of Securities Sold Short - (a) June 30, 2014 (Unaudited) Shares Fair Value COMMON STOCKS - 4.27% Aerospace & Defense - 0.05% DigitalGlobe, Inc. $ Air Freight & Logistics - 0.08% UTi Worldwide, Inc. XPO Logistics, Inc. Airlines - 0.04% Latam Airlines Group SA - ADR Banks - 0.07% First Horizon National Corp. Chemicals - 0.03% Intrepid Potash, Inc. Commercial Services & Supplies - 0.18% Covanta Holding Corp. Healthcare Services Group, Inc. Waste Management, Inc. Communications Equipment - 0.15% Aruba Networks, Inc. Infinera Corp. InterDigital, Inc. Ruckus Wireless, Inc. Construction Materials - 0.08% Texas Industries, Inc. Diversified Consumer Services - 0.16% H&R Block, Inc. Service Corp. International Electrical Equipment - 0.05% General Cable Corp. Electronic Equipment, Instruments & Components - 0.05% Itron, Inc. Energy Equipment & Services - 0.09% McDermott International, Inc. Food Products - 0.18% B&G Foods, Inc. Darling Ingredients, Inc. Post Holdings, Inc. Health Care Equipment & Supplies - 0.05% HeartWare International, Inc. Health Care Providers & Services - 0.08% Tenet Healthcare Corp. $ Health Care Technology - 0.05% HMS Holdings Corp. Hotels, Restaurants & Leisure - 0.05% Arcos Dorados Holdings, Inc. (b) Vail Resorts, Inc. Independent Power and Renewable Electricity Producers - 0.08% Calpine Corp. Internet & Catalog Retail - 0.07% Shutterfly, Inc. Internet Software & Services - 0.49% Cornerstone OnDemand, Inc. Cvent, Inc. Equinix, Inc. LinkedIn Corp. - Class A Marketo, Inc. Rackspace Hosting, Inc. Trulia, Inc. IT Services - 0.03% InterXion Holding NV (b) Machinery - 0.20% Briggs & Stratton Corp. Harsco Corp. Navistar International Corp. Media - 0.10% Liberty Global PLC - Class A (b) Pearson PLC - ADR Metals & Mining - 0.03% Coeur Mining, Inc. Multiline Retail - 0.03% Burlington Stores, Inc. Oil, Gas & Consumable Fuels - 0.42% Alpha Natural Resources, Inc. Enbridge, Inc. (b) Genesis Energy LP MarkWest Energy Partners LP SemGroup Corp. Talisman Energy, Inc. (b) Tesoro Logistics LP Personal Products - 0.07% Avon Products, Inc. Professional Services - 0.04% Advisory Board Co. Real Estate Investment Trusts (REITs) - 0.39% CBL & Associates Properties, Inc. $ Crown Castle International Corp. Glimcher Realty Trust Liberty Property Trust National Retail Properties, Inc. Plum Creek Timber Co, Inc. Real Estate Management & Development - 0.03% Alexander & Baldwin, Inc. Semiconductors & Semiconductor Equipment - 0.16% Cypress Semiconductor Corp. Mellanox Technologies, Ltd. (b) Veeco Instruments, Inc. Software - 0.27% Advent Software, Inc. Compuware Corp. Concur Technologies, Inc. Jive Software, Inc. NetSuite, Inc. RealPage, Inc. Specialty Retail - 0.24% Cabela's, Inc. Five Below, Inc. Office Depot, Inc. Thrifts & Mortgage Finance - 0.02% Capitol Federal Financial, Inc. Wireless Telecommunication Services - 0.16% SBA Communications Corp. - Class A Sprint Corp. TOTAL COMMON STOCKS (Proceeds $36,588,075) $ INVESTMENT COMPANIES - 0.33% Exchange Traded Funds - 0.33% SPDR S&P rust $ TOTAL INVESTMENT COMPANIES (Proceeds $2,665,775) $ TOTAL SECURITIES SOLD SHORT (Proceeds $39,253,850) - 4.60% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows*: Leuthold Core Investment Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2014 The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2014: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks Aerospace & Defense $ $
